DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the closest prior art of record Rumsey et al. US Patent 10,714,837 teaches an antenna system comprising: a connection member (notch at intersection of 152A & 152B Fig. 6C), a first pair of antipodal Vivaldi antennas each coupled to the connection member, wherein the first pair of antipodal Vivaldi antennas are positioned co-planar with each other along a first plane and are inverted relative to each other (Figs. 1A-1C with Vivaldi antennas of Figs. 6A-6C), and a second pair of antipodal Vivaldi antennas each coupled to the connection member, wherein the second pair of antipodal Vivaldi antennas are positioned co-planar with each other along a second plane and are inverted relative to each other, wherein the second plane is substantially orthogonal to the first plane when the antenna system is deployed (Figs. 1A-1C with Vivaldi antennas of Figs. 6A-6C). However, neither Rumsey et al. nor the other prior art of record fairly teach nor render obvious the limitations “wherein the first pair of antipodal Vivaldi antennas provide approximately 180 degrees of phase shift, independent of frequency, for a first group of signals”; “wherein the second pair of antipodal Vivaldi antennas provide approximately 180 degrees of phase shift, 
Regarding Claim 11, the closest prior art of record Rumsey et al. US Patent 10,714,837 teaches an antenna array (Figs. 1A-1C with Vivaldi antennas of Figs. 6A-6C), comprising: at least one connection member (notch at intersection of 152A & 152B Fig. 6C); a first pair of antipodal Vivaldi antennas each coupled to the at least one connection member, wherein the first pair of antipodal Vivaldi antennas are positioned co-planar with each other along a first plane and are inverted relative to each other (Figs. 1A-1C with Vivaldi antennas of Figs. 6A-6C), a second pair of antipodal Vivaldi antennas each coupled to the at least one connection member, wherein the second pair of antipodal Vivaldi antennas are positioned co-planar with each other along a second plane and are inverted relative to each other, wherein the second plane is substantially orthogonal to the first plane (Figs. 1A-1C with Vivaldi antennas of Figs. 6A-6C). However, neither Rumsey et al. nor the other prior art of record fairly teach nor render obvious the limitations “wherein the first pair of antipodal Vivaldi antennas provide approximately 180 degrees of phase shift, independent of frequency, for a first group of signals”; “wherein the second pair of antipodal Vivaldi antennas 
Regarding Claim 20, the closest prior art of record Rumsey et al. US Patent 10,714,837 teaches an antenna array (Figs. 1A-1C with Vivaldi antennas of Figs. 6A-6C), comprising: at least one connection member (notch at intersection of 152A & 152B Fig. 6C); a first pair of antipodal Vivaldi antennas each coupled to the at least one connection member, wherein the first pair of antipodal Vivaldi antennas are positioned co-planar with each other along a first plane and are inverted relative to each other (Figs. 1A-1C with Vivaldi antennas of Figs. 6A-6C), a second pair of antipodal Vivaldi antennas each coupled to the at least one connection member, wherein the second pair of antipodal Vivaldi antennas are positioned co-planar with each other along a second plane and are inverted relative to each other, wherein the second plane is substantially orthogonal to the first plane (Figs. 1A-1C with Vivaldi antennas of Figs. 6A-6C). However, neither Rumsey et al. nor the other prior art of record fairly teach nor render obvious the limitations “wherein the first pair of antipodal Vivaldi antennas provide approximately 180 degrees of phase shift, independent of frequency, for .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL M BOUIZZA/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845